Citation Nr: 0500106	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for benefits 
administered by the Secretary of the Department of Veterans 
Affairs (VA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
determined that the claimant does not have the required 
military service to be eligible for VA benefits. 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant in this case had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 3.40, 3.41, 3.203 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from a 
claim filed in June 1997.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) (the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim).

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a veteran under the law.  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA benefits in a July 1997 
letter and of the necessary criteria and the reasons that his 
claim had been denied by means of the discussions in the 
July 2002 decision, the February 2003 statement of the case 
(SOC), and the May 2003 supplemental statement of the case 
(SSOC).  There is no indication of any relevant records that 
the RO failed to obtain.  There is no reasonable possibility 
that obtaining a VA medical opinion would substantiate this 
claim, which has been denied because of a lack of qualifying 
service.  Moreover, in this particular case, the RO notified 
the appellant of the provisions of the VCAA in a letter dated 
in August 2001.  


Because it has not been established that the appellant is a 
"veteran" for VA purposes, and since there is no additional 
and pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1) (2004).  This case hinges upon 
the threshold determination as to whether the appellant has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice from VA 
can change the appellant's legal status as certified to VA by 
the service department.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  Any error for noncompliance 
with the notice provisions of the VCAA is harmless.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Facts and Analysis

The appellant contends that he served in the Philippine Army 
when it was called into service by the United States Armed 
Forces during World War II.  In his Veteran's Application for 
Compensation and/or Pension, VA Form 21-526, filed in June 
1997, the appellant stated that he is disabled due to 
multiple disorders resulting from when he was a prisoner of 
war (POW).  




The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law 
also authorizes payment of a pension to a veteran who has the 
requisite service.  38 U.S.C.A. § 1521 (West 2002).  

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2004).  However, such service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203 (2004).

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court of Appeals for Veterans Claims (Court) 
upheld the constitutionality of 38 U.S.C.A. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

In the present case, the appellant submitted in support of 
his claim orders from the Philippine Army regarding 
appointments in December 1941 and December 1949; a letter 
from the Philippine National Red Cross regarding Japanese 
Compensation as a bonafide Filipino POW, certification from 
the Philippine Veterans Affairs Office (PVAO) for 
hospitalization and indicating his unit division, affidavits 
from fellow soldiers, affidavits from the appellant, a 
December 1945 affidavit from Dr. L.C.M. regarding treatment 
in 1942 and 1943, a Certificate of Completion issued by the 
School for Reserve Commission of the Philippine Army in June 
1940, an application for old age pension with the PVAO, a 
Philippine Veterans Bank stock certificate, an extract of 
General Orders Number 488 dated in May 1957, and an affidavit 
by his sister regarding medical treatment in 1942.  In 
addition, evidence received contained certification of 
medical treatment by Dr. D. S-S. from September 1965 to 
January 1994 and a letter from Dr. D. S-S. that medical 
records were not available.  Also received into evidence was 
a certification of medical treatment by Dr. I.P.L. from 
January 1996 to the present time, and copies of medical 
treatment records.   

In a document dated in June 2002, however, the NPRC expressly 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore,


"service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, supra.  In cases for VA benefits where requisite 
veteran status is at issue, the relevant question is whether 
the claimant has qualifying service under title 38 of the 
United States Code and the regulations promulgated pursuant 
thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Where service department certification is required, 
see 38 C.F.R. § 3.203(c), the service department's decision 
on such matters is conclusive and binding upon VA.  Thus, if 
the United States service department refuses to verify the 
appellant's claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  Soria, 
supra.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The Board notes that the proper course 
for the applicant who believes there is a reason to dispute 
the report of the service department or the contents of 
military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  The appellant has expressed concern that the age 
or condition of the documents he submitted has adversely 
affected his claim.  However, we must emphasize that 
recognition of his service by the Philippine Government, 
although sufficient for entitlement to benefits from that 
Government, is not equally sufficient for benefits 
administered by VA; this Department is bound to follow the 
certifications by the service departments with jurisdiction 
over U.S. military records.

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
to warrant recertification, have been received by the RO.  
Accordingly, the Board finds that VA has fulfilled its duty 
under 38 C.F.R. § 3.203(c).  


In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. 
§ 3.1(y)(1).


ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA benefits 
is not demonstrated, and the appeal is denied.  




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


